Citation Nr: 1528692	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial compensable rating for a scar, residuals of abdominal abscess.

4.    Entitlement to an initial rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2002 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2011, VA Form 8 certified to the Board all four issues stated on the title page.  In March 2015, the Veteran testified before the Board at a hearing held at the RO. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right knee disability.

2.  The Veteran does not have a current diagnosis of a lumbar spine disability.

3.  Throughout the pendency of the appeal, the Veteran's left knee disability has been manifested by flexion greater than 30 degrees, extension greater than 15 degrees, without indication of subluxation, instability, or arthritis.

4.  Throughout the pendency of the appeal, the Veteran's scar of the abdomen was tender on examination.  The scar has not shown characteristics of disfigurement and is not deep or nonlinear.





CONCLUSIONS OF LAW

1.  The requirements for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The requirements for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5260, 5261 (2014).

4.  The criteria for an increased 10 percent rating for a tender scar of the abdomen have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2014); 38 C.F.R. § 4.118, DC 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice for the claims of service connection was provided in August 200, March 2005, March 2006 and January 2011.  The claims were subsequently readjudicated in a March 2011 supplemental statement of the case.  The claims for increased rating arise from the Veteran's disagreement with the initial evaluations following the grants of service connection for the left knee and scar disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been met.  The claims file contains the Veteran's service treatment and personnel records, VA medical records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  VA examinations and opinions were obtained as to all issues on appeal in October 2003, October 2005, and January 2011.  These opinions, in whole, address whether the Veteran suffers from a current lumbar spine or right knee disability, and the severity of the Veteran's left knee disability and residual scar from an abdominal abscess.  With respect to the Veteran's increased rating claims, the Veteran has not related additional or more severe symptomatology that would indicate the need for a new VA examination.  Thus, the VA examinations are sufficient to decide the Veteran's claims.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Analysis 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is contemplated by this regulation.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that she suffers from a lumbar spine disability and right knee disability stemming from a fall that she sustained in service in 2003.  

On October 2003 VA examination, the Veteran was diagnosed with low back strain, chronic, mild, as well as exogenous obesity and mild early degenerative joint disease.  However, physical examination of the spine was normal and the lower extremities had full range of motion.  An x-ray of the spine was essentially negative but for spina bifida occulta of S1 and a slight increase of the lumbosacral angle.  An x-ray of the knees was negative for abnormality.  Thus, despite the diagnoses provided, there were no physical findings noted related to the lumbar spine or knees.  A January 2004 addendum to the examination changed the diagnosis to possible early degenerative joint disease of the left knee, and spina bifida occulta of S1 as per x-ray.

On January 2011 VA examination, physical examination of the right knee was negative for any abnormality.  The examiner stated that there was no objective evidence of a right knee condition.  The examiner noted that there were layers of fat around the knee that limited range of motion, however, that in itself did not result in the diagnosis of a right knee disability.  With regard to the lumbar spine, following physical examination, the examiner determined that the initial diagnosis in 2003 of low back strain, chronic, mild, was based purely on the Veteran's subjective symptoms, however, the Veteran's exogenous obesity was the most likely cause of her back pain.  Physical examination and x-rays did not support a diagnosis of a lumbar strain or degenerative joint disease.

In this case, the Board finds that there is no currently diagnosed right knee disability or lumbar spine disability.  While the 2011 VA diagnosis of "right knee strain, no objective evidence of right knee condition," might be confusing on its face, it is clear from the medical evidence of record and when reviewing the VA examination as whole that there was no objective finding a current right knee disability.  Such a conclusion is supported by the January 2004 VA addendum finding no right knee disability, the VA treatment records that reflect only a diagnosis of knee arthralgia, and the 2011 examination showing no physical findings related to the right knee.  Thus, from the available evidence of record, it is reasonable to conclude that the Veteran does not carry a currently diagnosed right knee disability.  

With regard to the lumbar spine, the only diagnosis found during the appeal period and on multiple VA examinations was that of spina bifida as shown on x-ray.  However, spina bifida is a form of birth defect.  See 38 C.F.R. §§ 3.814, 3.815.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  In this case, however, there is no additional disability within the meaning of this regulation.  

The Board notes that pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the Veteran has complained of knee and leg pain, there is no indication of a diagnosed right knee or lumbar spine disability.  Accordingly, service connection for a right knee and lumbar spine disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Finally, while the Veteran is competent to describe her right knee pain and lumbar spine pain, she is not competent to opine on complex medical questions, such as the diagnosis of a right knee or lumbar spine disability.  Such a determinative issue is one of medical causation, therefore only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the contended right knee disability or lumbar spine disability.  As the preponderance of the evidence is against the Veteran's claims, the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2014); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  3 8 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability has been rated under Diagnostic Code 5260.  DC 5620 pertains to limitation of flexion of the leg.  DC 5261, which pertain to limitation of extension of the leg, is also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5260, 5261. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5257 (subluxation or instability), 5258 (dislocation of the semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on October 2003 VA examination, the Veteran reported that her left knee was stiff and sore, especially after sitting.  An x-ray of the knee was negative for arthritis.  A January 2004 addendum opinion noted that the Veteran had full range of motion in the knee, with flexion to 135 degrees.  There was slight tenderness over the lateral aspect of the left knee. 

On October 2005 VA examination, the Veteran reported occasional redness and stiffness in her left knee that occurred two to three times per week.  During a flare-up, she would use an ace bandage as well as Ibuprofen.  Range of motion testing of the left knee showed flexion to 95 degrees and extension to 0 degrees.  There was no change on repetitive testing.  There was no instability noted.  Strength and sensation were normal in the left knee.  There was no tenderness to palpation.  X-ray of the knee showed no significant arthritis.

VA treatment records reflect that the Veteran has an ongoing diagnosis of left knee arthralgia. In August 2010, she reported feeling like her knee was "going out."  There was some tenderness to palpation.

On January 2011 VA examination, the Veteran reported left knee symptoms to include giving way, instability, pain, stiffness, weakness, and incoordination.  She reported locking episodes twice a year.  She had symptoms of warmth, swelling, and tenderness of the knee.  Physical examination of the knee showed layers of fat all around the knee joint.  There was crepitation of the knee.  There was no indication of instability.  There was subpatellar tenderness.  Range of motion of the knee was from 110 degrees flexion to 0 degrees extension, with no objective evidence of pain with active motion.  There was no additional loss of motion on repetitive testing, though there was restriction due to pain.  The examiner described the effect on the Veteran's occupation as decreased mobility and pain.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Range of motion testing on VA examinations throughout the appeal period revealed flexion limited to no more than 95 degrees, and full extension.  Extension limited to 0 degrees and flexion limited to more than 95 degrees does not warrant an increased rating under DC 5260 or assignment of a separate rating under DC 5261 for limitation of extension.  Separate compensable ratings for limitation of flexion and extension are not warranted, based upon the range of motion testing conducted throughout the appeal period showing flexion greater than 60 degrees and extension greater than 5 degrees in both knees.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

While the Veteran has complained of symptoms of locking and instability of the knee, there have been no physical findings of any abnormality of the ligaments of the knee.  Assignment of a separate rating under DC 5257 is not warranted.   

The Veteran contends that her left knee disability flares up when completing certain activities, causing functional loss by way of pain and limitation.  The Board also notes that on VA examinations, the Veteran experienced additional functional loss on repetitive motion, by way of pain.  However, even when the Veteran does experience flare-ups of her left knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the knee would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted under DC 5260 or 5261 at any time during the appeal period.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Residual Scar of the Abdomen

The regulations pertaining to rating skin disabilities were revised during the pendency of the appeal, effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although she did not explicitly request review under the revised diagnostic criteria, she did request a review of her disability rating when she appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the revised criteria.  

When reviewing the diagnostic codes pertaining to scars not of the head, face, and neck, the Board finds that DC 7801 does not provide for an increased rating in this case because the Veteran has not been shown to suffer from deep or nonlinear scarring.  An increased rating under DC 7802 is also not warranted, as the Veteran's scar does not measure 144 square inches.  Additionally, an increased rating under 7803, in effect prior to October 23, 2008, is not warranted, as the Veteran's scar is not unstable, as there is no showing of frequent loss of covering of skin over the scar.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Turning to the evidence of record, on October 2005 VA examination, the Veteran reported that she experienced intermittent tenderness to the abdominal scar site and pruritis.  The scar measured 12.5 centimeters by 1.5 centimeters.  There was no pain on examination or adherence to underlying tissue.  The scar was slightly hypertrophic with slight elevation, but was stable without ulceration or breakdown.  The scar was superficial without inflammation or edema.  The scar was hyperpigmented when compared to the surrounding skin.  There was slight induration.  There was no limitation of function.

On January 2011 VA examination, the Veteran denied pain of the scar, but stated that the scar would itch.  The scar was not unstable and was not a non-linear scar.  There was no underlying soft tissue damage.  It was a firm, well-healed scar.  There was no functional impairment.

However, at her March 2015 hearing before the Board, the Veteran stated that the scar was painful to the touch.  When her pants would hit that area throughout the day, it would get red and irritated.  At the end of the day, it would be painful.

In this case, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that an increased 10 percent rating for a painful scar is warranted.  On 2005 VA examination, the scar was reported to be intermittently tender, a type of pain.  At her 2015 hearing, the Veteran reported that the scar hit right at her waistline and would become painful and irritated when her pants would hit that area throughout the day.  Considering the location of the scar, the Board finds that the Veteran's testimony to that effect to be credible.  When reviewing the totality of the record, the Board finds that an increased 10 percent rating for a painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) is warranted.  A rating higher than 10 percent is not warranted, however, as the scar does not measure large enough to meet the criteria for any higher rating and does not limit function.

III.  Other Considerations

The Veteran has not contended that her left knee disability and residual abdominal scar prevent employment.  In fact, she is currently employed full-time.  Thus, consideration of a TDIU is not warranted in this case.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability and residual scar of the abdomen with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's left knee disability and residual scar of the abdomen as they are contemplated by the applicable rating criteria, namely limitation of function/motion of the knee and the limitation, size or abnormality of the scar.  There are higher ratings available under the diagnostic codes for a knee disability and scars, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability is denied.

A rating in excess of 10 percent for a left knee disability is denied. 

An increased 10 percent rating for a residual scar of the abdomen is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


